Citation Nr: 0925448	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-28 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
residuals of fracture infra-orbital rim and lower left 
maxillary antra, anterior arch of left zygoma.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision which 
continued a noncompensable evaluation for residuals of 
fracture.  In August 2006, the evaluation was increased to 10 
percent effective July 17, 2003, the date of the claim for 
increase.  

In March 2006, a Decision Review Officer (DRO) hearing was 
held.  In May 2009, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  

In June 2009, additional evidence was received with a waiver 
of RO jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently receiving a 10 percent evaluation 
for loss of peripheral vision attributable to his service-
connected fracture infra-orbital rim and lower left maxillary 
antra, anterior arch of left zygoma.  The evaluation is 
currently assigned under Diagnostic Code 6080 (impairment of 
field vision), which considers the concentric contraction of 
or loss of visual field.   

The Veteran reported that he lost his Department of 
Transportation (DOT) card due to his vision condition and 
that he can no longer work as a truck driver.  In April 2008, 
the Veteran submitted a copy of an award letter showing that 
he is currently receiving benefits from the Social Security 
Administration (SSA).  Where there is actual notice to VA 
that a veteran is receiving disability benefits from the 
Social Security Administration (SSA), VA has the duty to 
acquire a copy of the decision granting SSA disability 
benefits and the supporting medical documentation relied 
upon.  See Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, SSA records should be requested.  See 38 C.F.R. 
§ 3.159(c)(2) (2008).  

In support of his claim, the Veteran submitted various VA 
ophthalmology progress notes.  Note dated in July 2008 
documents a temporal visual field defect in the left eye.  VA 
bone examination in August 2007 reported decreased visual 
fields on the left in the superior, lateral, and inferior 
aspect.  However, specific information regarding the 
concentric contraction of or loss of visual field was not 
provided.  On review, visual field testing was accomplished 
at the May 2004 VA eye examination and in February 2006 by a 
private physician.  Given the Veteran's reports of worsening 
disability, the Board finds that additional VA examination is 
warranted.  See 38 C.F.R. § 3.327 (2008); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) (where the evidence of 
record does not reflect the current state of a veteran's 
disability, a VA examination must be conducted).  

The Board notes that the May 2004 bone examination indicated 
that the Veteran had residuals of tender left maxilla and 
zygomatic area surgical scars.  Recent bone examination in 
August 2007 indicated that no scar was present.  Given the 
conflicting nature of the information regarding scarring and 
the possibility of awarding a separate evaluation for scars 
associated with the in-service fracture, additional 
examination should be provided.  See 38 C.F.R. §§ 3.327, 4.14 
(2008).  Further, the Board observes that a Supplemental 
Statement of the Case (SSOC) was not issued following the 
receipt of the August 2007 bones examination, which contains 
information pertinent to the claim.  See 38 C.F.R. §§ 19.31, 
19.37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.	Request the following records 
concerning the Veteran from the SSA: 
all medical records upon which the 
award of disability benefits was based.  
All records obtained or any response 
received should be associated with the 
claims folder.  

2.	Schedule the Veteran for a VA 
examination to ascertain the current 
severity of his service-connected 
residuals of fracture infra-orbital rim 
and lower left maxillary antra, 
anterior arch of left zygoma.  The 
claims folder should be available for 
review and the examiner should state 
whether or not it has been reviewed.  
The examination should include 
consideration of both eye and scar 
worksheets.  Additionally, the eye 
examiner is requested to indicate the 
concentric contraction of or loss of 
visual field on the left.  All findings 
should be set forth in detail.  

3.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement to 
an evaluation greater than 10 percent 
for residuals of fracture infra-orbital 
rim and lower left maxillary antra, 
anterior arch of left zygoma.  All 
applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




